Case: 4:16-cv-01669-HEA Doc. #: 123 Filed: 05/06/19 Page: 1 of 3 PageID #: 1795



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

LISA FEATHER, STANLEY BEIERMANN           )
and HOLLY PYATT, on behalf of themselves  )
and all others similarly situated, and on behalf
                                          )
of the SSM PENSION PLANS                  )                  No. 4:16-cv-01669-HEA
                                          )
                Plaintiffs,               )
                                          )
       v.                                 )
                                          )
SSM HEALTH CARE CORPORATION, d/b/a        )
SSM HEALTH, a Missouri Non-profit         )
corporation, et al,                       )
                                          )
                Defendants.               )
__________________________________________)

PLAINTIFFS’ MOTION FOR FINAL APPROVAL OF CLASS ACTION SETTLEMENT
               AND CERTIFICATION OF SETTLEMENT CLASS

       Plaintiffs Lisa Feather, Stanley Beiermann, and Holly Pyatt (“Named Plaintiffs” or

“Plaintiffs”), by and through their attorneys, respectfully move the Court for an Order: (1)

granting final approval of the Class Action Settlement Agreement preliminarily approved by the

Court on January 17, 2019 and subsequently amended on January 18, 20191; and (2) granting

final certification of the proposed Settlement Class pursuant to Federal Rule of Civil Procedure

23(b)(1) and/or 23(b)(2).2 Defendants do not oppose the relief sought herein.

       For the reasons set forth in the accompanying Memorandum in Support of Plaintiffs’

Motion for Final Approval of Class Action Settlement and Certification of Settlement Class,




1
  Am. Order Prelim. Approving Settlement, Notice Procedures, & Scheduling of a Fairness Hr’g,
ECF No. 121.
2
  Plaintiffs file this Motion contemporaneously with their Motion for An Award of Attorneys’
Fees and Reimbursement of Expenses, and for Incentive Awards to Named Plaintiffs.


                                                   1
Case: 4:16-cv-01669-HEA Doc. #: 123 Filed: 05/06/19 Page: 2 of 3 PageID #: 1796



Plaintiffs respectfully request that the Court GRANT the Motion and enter the Proposed Order,

filed herewith, concluding this case.

DATED: May 6, 2019

                                               KELLER ROHRBACK L.L.P.

                                               /s/ Laura R. Gerber
                                               Laura R. Gerber
                                               Lynn Lincoln Sarko
                                               1201 Third Avenue, Suite 3200
                                               Seattle, WA 98101-3052
                                               Tel.: (206) 623-1900
                                               lgerber@kellerrohrback.com
                                               lsarko@kellerrohrback.com

                                               KELLER ROHRBACK L.L.P.
                                               Ron Kilgard
                                               3101 North Central Avenue, Suite 1400
                                               Phoenix, AZ 85012
                                               Tel.: (602) 248-0088
                                               rkilgard@kellerrohrback.com

                                               KESSLER TOPAZ MELTZER
                                                & CHECK, LLP
                                               Mark K. Gyandoh
                                               280 King of Prussia Road
                                               Radnor, PA 19087
                                               Tel.: (610) 667-7706
                                               mgyandoh@ktmc.com

                                               Settlement Class Counsel Committee Co-Chairs

                                               COHEN MILSTEIN SELLERS
                                                & TOLL PLLC
                                               Karen L. Handorf
                                               Michelle Yau
                                               Mary J. Bortscheller
                                               1100 New York Avenue, N.W.
                                               Suite 500, West Tower
                                               Washington, DC 20005
                                               Tel.: (202) 408-4600
                                               khandorf@cohenmilstein.com
                                               myau@cohenmilstein.com
                                               mbortscheller@cohenmilstein.com



                                              2
Case: 4:16-cv-01669-HEA Doc. #: 123 Filed: 05/06/19 Page: 3 of 3 PageID #: 1797




                                       IZARD, KINDALL & RAABE, LLP
                                       Douglas P. Needham
                                       Mark P. Kindall
                                       Robert A. Izard
                                       29 South Main Street
                                       West Hartford, CT 06107
                                       Tel.: (860) 493-6292
                                       dneedham@ikrlaw.com
                                       mkindall@ikrlaw.com
                                       rizard@ikrlaw.com

                                       Settlement Class Counsel Committee Members

                                       ARMSTRONG LAW FIRM LLC
                                       Matthew H. Armstrong
                                       8816 Manchester Road, No. 109
                                       St. Louis, MO 63144
                                       Tel.: (314) 258-0212
                                       matt@mattarmstronglaw.com

                                       Liaison Counsel for the Settlement Class


4823-8331-8166, v. 1




                                      3
